

117 HR 4648 IH: Cane River Creole National Historical Park Boundary Modification Act
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4648IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Johnson of Louisiana introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo modify the boundary of the Cane River Creole National Historical Park in the State of Louisiana, and for other purposes.1.Short titleThis Act may be cited as the Cane River Creole National Historical Park Boundary Modification Act.2.Cane River Creole National Historical Park boundary modificationSection 303(b) of the Cane River Creole National Historical Park and National Heritage Area Act (16 U.S.C. 410ccc–1(b)) is amended by adding at the end the following:(5)The approximately 46.1 acres of land depicted as tracts 1, 2, and 3 on the map entitled A Map of Lands in Sections 111, 112 & 113, T7N–R6W and dated May 20, 2021 (referred to in this paragraph as the Map), subject to the requirement that, as soon as practicable after the date of enactment of this paragraph, the Secretary shall prepare a map of the tracts consistent with National Park Service standards to replace the Map..